 1

 2
     40 E. Rio Salado Pkwy., Suite 425
 3   Tempe, AZ 85281
     Telephone: (480) 733-6800
 4   Fax: (480) 733-3748
     efile.dockets@davismiles.com
 5
     Pernell W. McGuire (SBN: 015909)
 6   M. Preston Gardner (SBN: 029868)
     Attorneys for Debtor
 7

 8                                  UNITED STATES BANKRUPTCY COURT

 9
                                           DISTRICT OF ARIZONA

10    In re:                                          In Chapter 11 Proceedings
11
      STEVEN MARQUEZ,                                 Case No.: 4:19-bk-06290-SHG
12
                                            Debtor.   MOTION TO WITHDRAW AS
13
                                                      COUNSEL OF RECORD FOR
14
                                                      DEBTOR
15
               Pursuant to Local Bankruptcy Rule 9010-1, Pernell W. McGuire and M. Preston
16

17   Gardner and Davis Miles McGuire Gardner, PLLC (the "Firm") hereby move this Court for

18   entry of an Order allowing their withdrawal as counsel of record for Steven Marquez (the
19
     “Debtor”). Debtor has not been able to fulfill his obligations to the Firm in connection with
20

21
     its representation. On this date, the Firm has communicated with the Debtor and notified

22   him of its intent to withdraw. In that communication, the Firm certifies that it has provided
23
     Debtor with an explanation of the status of his case, as well as the date and time of
24
     upcoming hearings or deadlines, if any. Debtor’s current address and telephone number are:
25

26

27

28                                                                                                   1

Case 4:19-bk-06290-SHG               Doc 82 Filed 08/06/20 Entered 08/06/20 07:39:14     Desc
                                     Main Document    Page 1 of 3
 1                                       Steven Marquez
 2
                                      11960 N. Labyrinth Dr.
                                      Oro Valley, AZ 85737
 3                                    Phone: (520) 292-1363
 4
            WHEREFORE, the Firm respectfully requests that the Court enter an Order granting
 5
     its withdrawal from this case.
 6

 7
            RESPECTFULLY SUBMITTED this 4th day of August, 2020.
 8

 9                                    DAVIS MILES MCGUIRE GARDNER, PLLC
10

11                                    /s/ Pernell W. McGuire
                                      Pernell W. McGuire
12                                    M. Preston Gardner
13
                                      Attorneys for Debtor

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                             2

Case 4:19-bk-06290-SHG        Doc 82 Filed 08/06/20 Entered 08/06/20 07:39:14     Desc
                              Main Document    Page 2 of 3
 1   A copy of the foregoing mailed this
 2
     5th day of August, 2020, to:

 3   US Trustee
     Renee Sandler Shamblin
 4
     230 N. 1st Ave., Suite 204
 5   Phoenix, AZ 85003-1706
 6
     Steven Marquez
 7   11960 N. Labyrinth Dr.
     Oro Valley, AZ 85737
 8

 9   All creditors on the Master Mailing List

10   By: /s/ Joan Stoner
11
             Joan Stoner

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                     3

Case 4:19-bk-06290-SHG        Doc 82 Filed 08/06/20 Entered 08/06/20 07:39:14   Desc
                              Main Document    Page 3 of 3
